                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CAROL ROUGVIE, et al.                                CIVIL ACTION

                         vs.                          NO. 15-724

 ASCENA RETAIL GROUP, INC., et al.



                                                ORDER

         AND NOW, this 12th day of February 2019, upon considering the Class Plaintiffs' Motion

for attorney's fees and expenses and final distribution to the Claims Administrator (ECF Doc. No.

340), Objectors' Opposition (ECF Doc. No. 345), Plaintiffs' Reply (ECF Doc. No. 370), and for

reasons in the accompanying Memorandum, it is ORDERED the Plaintiffs' Motion (ECF Doc.

No. 340) is GRANTED in part:

         1.        On or after March 15, 2019, the Claims Administrator may release additional funds

from the Settlement Fund:

              a.   $8,004, 190.31 payable to Class Counsel for attorney's fees to be allocated as they

agree;

              b.   $180,431. 76 payable to Class Counsel for out-of-pocket costs as they agree;

              c.   $4,523,326 payable to the Claims Administrator to satisfy its outstanding costs

under our July 13, 2017 Order;

              d.   $146,100 payable to the Claims Administrator to satisfy increased administrative

fees incurred for unanticipated voucher development; and,

         2.        When moving for our approval of a final accounting, Class Counsel may seek

additional attorney's fees and demonstrated reasonable costs incurred since November 28, 2018
and for reimbursement of the Claims Administrator's monthly expenses and out of pocket costs

from August 2018 until final distribution supported by the Claims Administrator's affidavit with

attached detailed monthly invoices of time and costs as contemporaneously reviewed and approved

by Class Counsel.




                                              2
